DETAILED ACTION
Application Summary
The examiner acknowledges arguments and amendments submitted 2/16/2022. Claims 1, 5 are amended. Claims 6-15 are cancelled. Claims 16-20 are new. Claims 1-5 and 16-20 are presently pending for examination.

Election/Restrictions
Newly submitted claims 16-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It is an apparatus claim with a social media network interface, and is therefore distinct from the method claim originally elected.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. If claims 1-5 become allowable, claims 16-20 may be rejoined if they contain all limitations of the allowable subject matter.

Claim Objections
Claims 1 are objected to because of the following informalities:  line 3 of the claim reads “one or more processors couple with at least one memory”; this should read “one or more processors coupled with at least one memory”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 1, it is not clear from the Specification how an MRI image, CT scan image, or blood test results of the user can be used to modify a health waveform input such that a comparison may be made and a model modified if they do not match. The Specification does not discuss steps for transforming an image into a model with a waveform, nor do the claims discuss how this step may be accomplished. It is not clear how a waveform may be derived from an MRI or CT scan and it is unclear how a waveform may be predicted based on these scans. It is unclear how a predicted waveform may be deemed to be mismatched, and to be mismatched to an extent that it cannot be adjusted to match the received waveform. None of these procedures are detailed in the Specification or in the Claims.
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without discussing how to translate a CT scan image, an MRI image, or a blood test result into a form that may be compared with a waveform, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The broad declaration of looking at cardiac movement with an MRI, and comparing this movement to a waveform, is unclear, and how this comparison may be done is unclear. It is not clear how a waveform may be derived from an MRI or CT scan and it is unclear how a waveform may be predicted based on these scans. It is unclear how a predicted waveform may be deemed to be mismatched, and to be mismatched to an extent that it cannot be adjusted to match the received waveform. None of these procedures are detailed in the Specification or in the Claims. 
Claims 2-5 are rejected as indefinite for dependence on indefinite claim 1, and they fail to remedy the indefinite subject matter identified in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a step of how to transform a signal such as a CT scan image, an MRI image, or a blood test result into something that can be compared to a health waveform. It is not clear how a waveform may be derived from an MRI or CT scan and it is unclear how a waveform may be predicted based on these scans. It is unclear how a predicted waveform may be deemed to be mismatched, and to be mismatched to an extent that it cannot be adjusted to match the received waveform. None of these procedures are detailed in the Specification or in the Claims.
Claim 1 has several recitations lacking proper antecedent basis; line 10 “collecting heart waveform”, should be “collecting a heart waveform”; “the waveform is the heart sound inputs from the user”, heart sound inputs have not previously been recited so this should read “the waveform is heart sound inputs from the user”, or preferably, “the waveform is heart sound inputs collected from the user using the acoustic sensor units”. Line 13 “based on stored computational cardiology model”, should be “based on the stored computational cardiology model”. In line 14, “such that the adjusted waveforms”, this should be “the adjusted heart waveforms”, and then “matches the collected health waveform inputs”, I believe these should be the collected heart waveform inputs, since health waveform inputs have not been mentioned yet. Line 17, “that compares of the current parameter with the previous parameter”; a current parameter, a previous parameter, and adjusted parameters have not previously been recited. Presumably the previous model has model parameters and then it is adjusted to have adjusted parameters, and thereafter we may refer to current model parameters, adjusted model parameters. The difference between current model parameters are adjusted model parameters is not obvious to the examiner; are the current parameters not the adjusted parameters, because the “previous” parameters were the ones that came before the adjustment?
Claims 2-5 are rejected as indefinite for dependence on indefinite claim 1, and they fail to remedy the indefinite subject matter identified in claim 1. These claims also recite “health waveform inputs”, which seems to be different language than the heart waveform inputs that may be the new intended claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US Patent Application Publication 2011/0190598) in view of Tran (US Patent Application Publication 2012/0095352), hereinafter Tran.
Regarding claim 1, Shusterman teaches a method comprising: establishing, by an analytic system with one or more acoustic sensor units (Shusterman, ¶[0050], acoustic is one type of sensor listed), and one or more processors coupled with at least one memory (Shusterman, Abstract, processor; the computing devices used presuppose a memory, ¶[0090]) a computational cardiology model for a user (Shusterman, ¶[0005-0006]; ¶[0049] constructing a model) based on one or more measurements of the user, comprising a CT scan image, a magnetic resonance imaging (MRI) image, blood test results and blood pressures (Shusterman, ¶[0006], blood pressures are used, ¶[0092]); storing the computational cardiology model of the user (Shusterman, ¶[0090], storage; also, the model must inherently be stored otherwise it cannot be used and adjusted), wherein the computational cardiology model is associated with one or more model parameters (Shusterman, ¶[0009], ¶[0018], model parameters); collecting heart waveform inputs from the user (Shusterman, ¶[0050], sensors measuring various waveforms from the patient); wherein the waveform is the heart sound inputs from the user (Shusterman, ¶[0050], acoustic is one type of sensor listed), adjusting the one or more model parameters to derive an adjusted heart waveform based on the stored computational cardiology model of the user such that the adjusted waveform matches the collected health waveform inputs (Shusterman, ¶[0031-32], adjusting parameters and individual thresholds; ¶[0040], adjusting model parameters to compare with waveforms and identify disease; ¶[0062], ¶[0090] adjusting model parameters to identify patterns). Shusterman teaches comparing waveforms with adjusted parameters (Shusterman, ¶[0066-0067], comparing waveforms from various signals, template matching), and that the system may have “dynamical report” and serial comparison of a patient’s data (Shusterman, ¶[0072-73]), but Shusterman does not explicitly teach generating a comparison report based on this serial comparison. Tran teaches a health monitoring system that produces a report that allows patients and physicians to make medical decisions based on trends in data; a trend is a comparison between new and old data (Tran, ¶[0017]). It would have been obvious to one having ordinary skill in the art to generate a comparison report that compares the current parameter with the previous parameter based on the adjusted parameters, in order to determine whether the model better matches the patient’s actual data or not and identify the best parameters for modeling the patient’s physiology.
Regarding claim 2, Shusterman teaches that the health waveform inputs are acoustic heartbeat waveform inputs (Shusterman, the inputs used for the model may include acoustic inputs, ¶[0050], ¶[0092]) collected by a wearable local device attached to the user (Shusterman, ¶[0051], the data may be collected by a wearable local device attached to the user in a variety of embodiments). Shusterman does not expressly teach that the data is continuously collected. However, Shusterman teaches that the method and system can be used for event-monitoring, bedside monitoring, and ambulatory monitoring with alarms, which makes it obvious to one having ordinary skill in the art that data must be collected continuously, to monitor events. Shusterman further does not expressly teach that the only waveform inputs collected and analyzed are acoustic heartbeat waveform inputs. However, Shusterman teaches that the device may be wearable (Shusterman, ¶[0051]), and Tran teaches a health state assessment system based on a wearable device (Tran, Abstract, wearable sensor) that uses acoustic heartbeat waveform inputs (Tran, ¶[0228], ¶[0325]) to assess the user’s health through an analysis process (Tran, ¶[0364-0365]). It would have been obvious to one having ordinary skill in the art to modify Shusterman’s invention with Tran’s teachings because Shusterman teaches many different embodiments of data collection, and through the combination, the physical structure used by Tran may be combined with the data analysis features taught by Shusterman to accomplish a functional wearable health analysis device.
Regarding claim 4, Shusterman does not specifically teach that the comparison report indicates a trend. Tran teaches a comparison report that indicates a trend of a healthy direction or an unhealthy direction (Tran, ¶[0017]). It would have been obvious to one having ordinary skill in the art to generate a comparison report indicating a trend in a healthy or unhealthy direction in order to help the physician decide whether to begin, modify, or discontinue treatment for a cardiac condition.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Tran, further in view of Shertukde (US Patent Application Publication 2007/0049837), hereinafter Shertukde.
Regarding claim 3, the modified Shusterman invention does not expressly teach receiving sound from different directions with the wearable local device. However, multidirectional acoustic sensors are well-known in the art, as demonstrated by Shertudke, as a method of reducing noise in the acoustic signal, through recording the signal from multiple angles. Shertudke teaches the use of a plurality of acoustic sensors to determine portions of a heartbeat (Shertudke, Fig. 6, sensors 510, ¶[0060], ¶[0090], acoustic sensors to identify portions of a heartbeat, ¶[0079-0080], noise reduction of the acoustic sensors); since the sensors are on different portions of the chest, by definition, they receive sound from different directions. It would have been obvious to one having ordinary skill in the art to incorporate multiple acoustic sensors in order to reduce the noise in the combined signal for processing.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Tran, further in view of Clifford et al. (US Patent Application Publication 2007/0260151), hereinafter Clifford.
Regarding claim 5, the modified Shusterman invention teaches collection of more and more data and teaches adjusting model parameters, as explained in the rejections of the parent claims. The modified Shusterman invention does not teach including a new set of examination results when waveforms do not match. Clifford teaches that adjusting the one or more model parameters does not find matching waveforms, further comprising: recalibrating the computational cardiology model using a new set of examination results include at least one of a CT scan image, a magnetic resonance imaging (MRI) image, blood test results and blood pressures (Clifford, ¶[0030], ¶[0061], ¶[0067]). It would have been obvious to one having ordinary skill in the art to recalibrate the computational cardiology model using a new set of examination results if the waveforms do not match, because the old model may no longer be an accurate representation of the applicant’s physical processes.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Regarding the enablement and written description rejection, the paragraphs cited by the applicant are not sufficient to explain how the computational model takes these various factors into account (CT scan, MRI, blood test results, and blood pressures) to produce a waveform. The applicant may backfill the specification to include this clarifying subject matter. Please feel free to call the examiner for a telephone interview to discuss how this subject matter may be added to the specification without constituting new matter.
Regarding the applicant’s argument that Shusterman does not teach generating an adjusted heart waveform and comparing the current parameter with the previous parameter, Shusterman teaches progressive analysis of waveforms, template matching, and comparison with previous signals (Shusterman,. ¶[0066]), to calculate dynamic patterns within a patient (Shusterman, ¶[0092]) as well as prior art references using modeling to track dynamic patterns (Shusterman, ¶[0049]). The modification of model parameters constitutes comparing current parameters with previous parameters, otherwise they could not be adjusted.
The examiner is satisfied with regard to the rejection under 35 USC 101 and that rejection has been rescinded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792